Exhibit 10.1

[g4kjv3mpwdz2000001.jpg]

May 11, 2016

 

Mr. William F. Doyle
Novocure USA LLC

1500 Broadway

New York, NY 10036

Dear Mr. Doyle:

The purpose of this letter (this “Agreement”) is to set forth the terms of your
employment with the Novocure Group.  Your formal employment relationship will be
with Novocure USA LLC, a Delaware limited liability corporation (the “Company”)
and a wholly owned subsidiary of NovoCure Limited, a Jersey (Channel Islands)
corporation (the “Parent”).  References herein to the “Novocure Group” shall
mean and refer to, collectively, the Parent, the Company and their respective
direct and indirect subsidiaries and affiliates.  Upon the date this Agreement
is executed (the “Effective Date”), this Agreement will supersede and replace in
its entirety that certain Consulting Services Agreement between you and the
Parent, dated as of June 24, 2014, as amended by Amendment No. 1 to Consulting
Services Agreement, dated as of September 16, 2015 and by Amendment No. 2 to
Consulting Services Agreement, dated as of February 24, 2016 (collectively, the
“Prior Agreement”).

1.Start Date.  The Company shall employ you, and you shall serve the Company, on
the terms and conditions set forth in this Agreement.  From and after the
Effective Date, you will carry out your day-to-day activities hereunder in an
office of the Company to be located in the New York City area.

2.Duties and Responsibilities.  While you are employed by the Company, you will
serve as and have the title of Executive Chairman of the Novocure Group, and you
will report to, and be subject to the reasonable direction and control of, the
Board of Directors of the Parent (the “Board”).  You will have such duties and
responsibilities that are commensurate with your position and such other duties
and responsibilities as are from time to time reasonably and lawfully assigned
to you by the Board.  While you are employed by the Company, you will devote
substantial business time, energy and skill to the performance of your duties
and responsibilities hereunder; provided, that nothing in this Agreement shall
prevent you from (x) accepting appointment to or continuing to serve on any
board of directors or trustees of any non-competing business corporation,
charitable organization or other entity with the consent of the Board, which
consent shall not be unreasonably withheld or (y) managing your and your
family’s passive personal investments.  As of the Effective Date, the Board
consents to your participation in the activities listed on Exhibit A attached
hereto.  Notwithstanding the foregoing, you will not engage in any activities
that could create an actual or perceived business or fiduciary conflict of
interest with the Novocure Group or unreasonably interfere with the conduct of
your obligations under this Agreement or any Novocure Group policy or applicable
law or regulation (including the laws of any stock exchange on which the shares
of Parent stock are listed).

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 2

3.Base Salary and Discretionary Annual Bonus.  (a)  While you are employed by
the Company, the Company will pay you a base salary at the rate of $750,000 per
year (the “Base Salary”).  Your Base Salary will be paid in accordance with the
usual payroll practices of the Company.  While you are employed by the Company,
your Base Salary will be reviewed from time to time for possible adjustment by
the compensation committee of the Board.

(b)You will be eligible to receive a discretionary annual cash bonus having a
payout at the target level of performance of $675,000, or ninety percent (90%)
of your Base Salary (the “Target Bonus”), for each calendar year that you are
employed by the Company, payable during the first calendar quarter of the year
following the year to which the bonus relates, subject to your continued
employment through the payment date.  Such bonus will be subject to your
successful achievement of performance goals set by the Board (or committee
thereof), in its sole discretion, including, without limitation, goals based on
the operating results of the Novocure Group or your individual performance.

4.Stock Options.  While you are employed by the Company, you will be eligible to
participate in the Parent’s 2015 Omnibus Incentive Plan or such other
equity-based long-term incentive compensation plan, program or arrangement
generally made available to similarly situated senior executives of the Company
from time to time (the “Plan”), as determined in the sole and absolute
discretion of the Board or authorized committee thereof.  

5.Benefits and Fringes.

(a)General.  Except as provided otherwise herein and except as provided in
paragraph (b) below in respect of health benefits, while you are employed by the
Company, you will be entitled to such benefits and fringes, if any, as are
generally provided from time to time by the Company to its similarly-situated
executive employees, subject to the satisfaction of any eligibility
requirements.

(b)Health Benefits.  While you are employed by the Company, you and your
eligible dependents will be permitted to participate in such medical, dental and
other benefit plans, programs or arrangements established by the Company from
time to time for similarly-situated executive employees, subject to the
satisfaction of any eligibility requirements.   Notwithstanding the generality
of the foregoing, (i) you will be covered under a Company-sponsored life
insurance plan (or the usual and customary premium for such a policy shall be
paid for by the Company) in the face amount of not less than an amount equal to
two times your Base Salary then in effect and (ii) you will be covered under the
Company’s long-term disability plan and under any supplemental long-term
disability plan adopted by the Company (and in each case you shall be entitled
to Company payment or reimbursement of the premiums of any such long-term or
supplemental disability plans and receive reimbursement from the Company for the
premium cost thereof, whether such plans are Company sponsored plans or a
private plan in the case of supplement disability benefits; provided in the case
of such a private non-Company sponsored plan, any such premiums shall be usual
and customary premiums for such coverage).

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 3

(c)Vacation.  You will be entitled to four (4) weeks of annual paid vacation in
accordance with the Company’s vacation policies in effect from time to time,
which may be taken at such times as you elect with due regard to the needs of
the Company.

(d)Reimbursement of Business and Other Allowances.  (i) Upon presentation of
appropriate documentation and subject to Section 11(c), you will be reimbursed
in accordance with the Company’s expense reimbursement policy as in effect from
time to time for all reasonable and necessary business expenses incurred in
connection with the performance of your duties and responsibilities hereunder
[and (ii) you will receive a monthly automobile allowance of $1,500.

6.Termination of Employment.

(a)At all times, your employment with the Company is “at-will,” which means that
employment with the Company may be terminated by the Company at any time with or
without “Cause” (as defined below) or by you at any time with or without “Good
Reason” (as defined below).  For purposes of this Agreement, “Cause” shall mean
a determination by the Board that any of the following have occurred:  (i) your
failure to follow the lawful and reasonable directives of the Board; (ii) your
material violation of any material Company policy, including any provision of a
Code of Conduct or Code of Ethics adopted by the Company; (iii) your commission
of any act of fraud, embezzlement, dishonesty or any other willful or gross
misconduct that in the reasonable judgment of the Board has caused or is
reasonably expected to result in material injury to the Company; (iv) your
unauthorized use or disclosure of any proprietary information or trade secrets
of any member of the Novocure Group or any other party to whom you owe an
obligation of nondisclosure as a result of your relationship with the Company
that in the reasonable judgment of the Board has caused or is reasonably
expected to result in material injury to the Company; (v) your conviction of, or
plea of guilty or “nolo contendere” to, a felony or misdemeanor (other than a
minor traffic offense); or (vi) your material breach of any of your obligations
under this Agreement or any written agreement between you and any member of the
Novocure Group.  Except for any such event or condition which, but its nature,
cannot reasonably be expected to be cured, with respect to the events or
conditions described in clauses (i), (ii) or (vi), you shall have thirty (30)
days after receipt of written notice from the Company specifying the events or
conditions constituting Cause in reasonable detail within which to cure any
events or conditions constituting Cause, provided that the Company serves notice
of such events or conditions and intended termination within sixty (60) days of
the occurrence thereof, and such Cause shall not exist unless either you are not
entitled to notice under this sentence, or, if you are entitled to such notice,
you fail to cure such acts constituting Cause within such thirty (30)-day cure
period.  Termination of your employment shall not be deemed to be for Cause
unless, prior to termination, the Company delivers to you copies of resolutions
duly adopted by the affirmative vote of not less than a majority of the Board
(after reasonable written notice is provided to you and you are given a
reasonable opportunity, together with counsel, to be heard before the Board),
finding that you have engaged in the conduct described in any of (i)-(vi) above.

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 4

(b)Subject to Sections 6(c), 6(d) and 11(c), upon termination of your employment
for any reason, the Company will have no obligations under this Agreement other
than to pay or provide you:  (w) any unpaid Base Salary through the date of
termination, in a lump sum in cash within 30 days after the date of termination;
(x) payment in respect of your earned but unused vacation time through the date
of termination (but not in excess of one year’s vacation time, ignoring any
vacation carried over from prior years) in a lump sum in cash within 30 days
after the date of termination; (y) reimbursement for any unreimbursed expenses
reasonably incurred consistent with Novocure Group policies then in effect
through the date of termination, in a lump sum in cash within 30 days after the
date of termination; and (z) benefits in accordance with the terms of the
applicable plans and programs of the Company (collectively, including the timing
of payment or provision, the “Accrued Benefits”).

(c)In addition to the Accrued Benefits, upon a termination of your employment by
(i) the Company other than (A) for Cause or (B) as a result of your death or
Disability (as defined in the Plan) or (ii) you for Good Reason (a “Qualifying
Termination”), then, except as otherwise set forth in Section 6(d) below, and
subject to your timely execution and delivery to the Company of a release of
claims in substantially the form attached hereto as Exhibit B (the “Release”)
within twenty-one (21) days, or if required by law, forty-five (45) days,
following the date of the Qualifying Termination, and the expiration of the
seven (7)-day right of revocation with respect to the Release, the Company shall
provide you with the following: (I) an aggregate amount equal to one hundred
percent (100%) of your annual Base Salary, at the level in effect as of the date
of the Qualifying Termination, payable in substantially equal installments in
accordance with the Company’s payroll practices over a period of twelve (12)
months from the date of the Qualifying Termination and (II) provided you timely
elect and remain eligible for continuation coverage pursuant to Part 6 of Title
I of ERISA (“COBRA”), the Company shall pay or reimburse you an amount equal to
the full monthly premium for COBRA continuation coverage under the Company’s
medical plan as in effect as of the date of the Qualifying Termination with
respect to the level of coverage in effect for you and your eligible dependents
as of such date, on a monthly basis on the first business day of the calendar
month next following the calendar month in which the applicable COBRA premiums
were paid (the “COBRA Benefit”), with respect to the period from the date of the
Qualifying Termination until the earlier of (x) the date twelve (12) months
following such date and (y) the date on which you accept employment from a third
party which third party employer provides to you comparable health and medical
benefits.  Subject to Section 11(c) of this Agreement, the payments described in
this Section 6(c) will be paid or provided (or begin to be paid or provided) as
soon as administratively practicable after the Release becomes irrevocable (and
any amount which would have otherwise been paid prior to such date paid in a
lump sum at such time, and any remaining payments on the schedule described
above); provided that with respect to any such amounts that constitute
“nonqualified deferred compensation” subject to Section 409A (as defined below),
if the period during which you may consider and revoke the Release begins in one
taxable year and ends in a second taxable year, no such payments shall be made
until the second taxable year.

(d)In addition to the Accrued Benefits, upon a Qualifying Termination within
twelve (12) months following a Change in Control (as defined in the Plan), then,
in lieu of the payments and benefits under Section 6(c) above, and subject to
your timely execution and non-

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 5

revocation of the Release within twenty-one (21) days, or if required by law,
forty-five (45) days, following the date of such Qualifying Termination, and the
expiration of the seven (7)-day right of revocation with respect to the Release,
the Company shall provide you with the following: (I) an aggregate amount equal
to the sum of two-times (2x) your annual Base Salary and your Target Bonus, at
the levels in effect as of the date of the Qualifying Termination, payable in
substantially equal installments in accordance with the Company’s payroll
practices over a period of twelve (12) months from the date of the Qualifying
Termination; (II) the COBRA Benefit with respect to the period from the date of
the Qualifying Termination until the earlier of (x) the date eighteen (18)
months following such date and (y) the date on which you accept employment from
a third party which third party employer provides to you comparable health and
medical benefits; and (III) all stock options or other equity or equity-based
awards granted to you after the Effective Date (if any) that have not previously
become vested and (if applicable) exercisable as of the date of the Qualifying
Termination shall, upon such termination, become immediately and fully vested
and exercisable, without regard to the terms of any applicable award agreement
or plan document, and such awards shall otherwise continue to apply on the same
terms.  Subject to Section 11(c) of this Agreement, the payments described in
this Section 6(d) will be paid or provided (or begin to be paid or provided) as
soon as administratively practicable after the Release becomes irrevocable (and
any amount which would have otherwise been paid prior to such date paid in a
lump sum at such time, and any remaining payments on the schedule described
above); provided that with respect to any such amounts that constitute
“nonqualified deferred compensation” subject to Section 409A (as defined below),
if the period during which you may consider and revoke the Release begins in one
taxable year and ends in a second taxable year, no such payments shall be made
until the second taxable year.

(e)For purposes of this Agreement, “Good Reason” shall mean that you have
complied with the “Good Reason Process” following the occurrence of any of the
following events:  (i) the Company’s material failure to make any required
payment to you hereunder; (ii) the substantial diminution of your position,
reporting relationship, duties or responsibilities through no fault of your own;
(iii) a reduction in your Base Salary or Target Bonus of more than ten percent
(10%), unless such reduction is applied to all senior executives; (iv) a
requirement that you move your principal business location to one that would
increase your commute by more than thirty (30) miles from the location in effect
of the Effective Date; or (v) the Company’s willful breach of any of its
material obligations under any written agreement with you.  For purposes of this
Agreement, “Good Reason Process” shall mean that (a) you notify the Company and
the Board in writing of the occurrence of the alleged Good Reason condition
within sixty (60) days of you becoming aware of the occurrence of such
condition; (b) the Company shall have a period of not less than thirty (30) days
following such notice (the “Cure Period”) to remedy the alleged condition,
during which time you cooperate in good faith with the Company’s efforts to
remedy the condition; (c) the alleged Good Reason condition is not remedied
during the Cure Period; and (d) you terminate your employment within sixty (60)
days after the end of the Cure Period.  If the Company cures the alleged Good
Reason condition during the Cure Period in your reasonable good faith judgment,
Good Reason shall be deemed not to have occurred.

7.Covenants.

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 6

(a)Non-Competition.  So long as you are employed by the Company under this
Agreement and for the twelve (12)-month period following the termination of your
employment with the Company for any reason (the “Restricted Period”), you agree
that you will not, directly or indirectly, without the prior written consent of
the Company, engage in Competition with the Novocure Group.  “Competition” means
participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any other capacity whatsoever in any business or in the
development of any business if (A) such business competes or would compete with
the business of the Novocure Group (it being understood that the business of the
Novocure Group is the development and commercialization of its proprietary tumor
treating fields (TTF) therapy for the treatment of solid tumor cancers (the
“Business”)) and (B) your activities related to such business would create the
opportunity for you to use confidential and proprietary information of the
Novocure Group in connection with any other product being developed,
manufactured, supplied or sold by any such business or business under
development that competes with or upon introduction of a product would compete
with the Business.  For the avoidance of doubt and by way of example, the
foregoing restrictions would not preclude you from being employed by a
pharmaceutical company during the Restricted Period to the extent that your
activities at such pharmaceutical company would not be directly related to the
development, marketing or sale of products that are directly competitive with
the Business.  Notwithstanding the foregoing, nothing contained in this Section
7(a) shall prohibit you from (i) investing, as a passive investor, in any
publicly held company provided that your beneficial ownership of any class of
such publicly held company’s securities does not exceed one percent (1%) of the
outstanding securities of such class, or (ii) with the consent of the Board,
entering the employ of any academic institution or governmental or regulatory
instrumentality of any country or any domestic or foreign state, county, city or
political subdivision.

(b)Confidentiality.  You agree that you will not, directly or indirectly, use,
make available, sell, disclose or otherwise communicate to any person or entity,
other than in the course of your assigned duties hereunder and for the benefit
of the Novocure Group, either while you are employed by the Company hereunder or
at any time thereafter, any business and technical information or trade secrets,
nonpublic, proprietary or confidential information, knowledge or data relating
to the Novocure Group, whether the foregoing will have been obtained by you
during your employment or otherwise.  The foregoing will not apply to
information that (i) was known to the public prior to its disclosure to you;
(ii) becomes generally known to the public or in the industry subsequent to
disclosure to you through no wrongful act by you or any of your representatives;
or (iii) you are required to disclose by applicable law, regulation or legal
process (provided that you provide the Company with prior notice of the
contemplated disclosure and cooperate with the Company in seeking a protective
order or other appropriate protection of such information).  Notwithstanding the
foregoing or any other provision in this Agreement or otherwise, nothing herein
shall prohibit you from reporting possible violations of federal or state law or
regulation to any governmental agency or entity or self-regulatory organization
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation (it being understood that you do not need the Company’s
prior authorization to make

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 7

any such reports or disclosures and you are not required to notify the Company
that you have made such reports or disclosures).  

(c)Non-Solicitation of Customers.  You agree that during the Restricted Period,
you will not, directly or indirectly, solicit or influence, or attempt to
solicit or influence, customers of the Novocure Group to purchase goods or
services then sold by the Novocure Group from any other person or entity.

(d)Non-Solicitation of Suppliers.  You agree that during the Restricted Period,
you will not, directly or indirectly, solicit or influence, or attempt to
solicit or influence, the Novocure Group’s suppliers to provide goods or
services then provided to the Novocure Group to any other person or entity in
Competition with the Novocure Group.

(e)Non-Solicitation of Employees.  You recognize that you will possess
confidential information about other employees of the Novocure Group relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Novocure Group.  You
recognize that the information you possess and will possess about these other
employees is not generally known, is of substantial value to the Novocure Group
in developing its business and in securing and retaining customers, and has been
and will be acquired by you because of your business position with the Novocure
Group.  You agree that, during the Restricted Period, you will not (x) directly
or indirectly, individually or on behalf of any other person or entity solicit
or recruit any employee of the Novocure Group to leave such employment for the
purpose of being employed by, or rendering services to, you or any person or
entity unaffiliated with the Novocure Group, or (y) convey any such confidential
information or trade secrets about other employees of the Novocure Group to any
person or entity other than in the course of your assigned duties hereunder and
for the benefit of the Novocure Group or as otherwise required by law or
judicial or administrative process.

(f)Non-Disparagement.  You and the Novocure Group agree that neither will, nor
induce others to, Disparage the Novocure Group or any of their past or present
officers, directors, employees or products, or you.  “Disparage” will mean you
or any Novocure Group officer or director making comments or statements to the
press, the Novocure Group’s employees or any individual or entity with whom the
Novocure Group has a business relationship, or any prospective new employer of
yours, that would adversely affect in any manner:  (i) the conduct of the
business of the Novocure Group (including, without limitation, any products or
business plans or prospects); or (ii) the business reputation of the Novocure
Group, or any of its products, or its past or present officers, directors,
employees, stockholders and affiliates, or you.  Nothing in this Section 7(f)
shall prevent you or representatives of the Novocure Group from (x) pleading or
testifying, to the extent that he or she reasonably believes such pleadings or
testimony to be true, in any legal or administrative proceeding if such
testimony is compelled or requested, (y) from otherwise complying with legal
requirements or (z) from responding truthfully to any statement made in breach
of this section.

(g)Inventions.

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 8

(1)You acknowledge and agree that all trade secrets, works, concepts, drawings,
materials, documentation, procedures, diagrams, specifications, models,
processes, formulae, data, programs, knowhow, designs, techniques, ideas,
methods, inventions, discoveries, improvements, work products or developments or
other works of authorship (“Inventions”), whether patentable or unpatentable,
(x) that relate to your work with the Company or any other member of the
Novocure Group, made, developed or conceived by you, solely or jointly with
others or with the use of any of the Novocure Group’s equipment, supplies,
facilities or trade secrets or (y) suggested by any work that you perform in
connection with the Novocure Group, either while performing your duties with the
Novocure Group or on your own time, but only insofar as the Inventions are
related to your work as an employee of the Company or the Novocure Group, will
belong exclusively to the Company (or its designee and assigns, including
without limitation the Parent), whether or not patent applications are filed
thereon.  You will keep full and complete written records (the “Records”), in
the manner prescribed by the Company, of all Inventions, and will promptly
disclose all Inventions completely and in writing to the Company.  The Records
will be the sole and exclusive property of the Company (or its designee and
assigns, including without limitation the Parent), and you will surrender them
upon the termination of your employment, or upon the Company’s request.  You do
hereby assign to the Company (and its designees and assigns) the Inventions,
including all rights in and to patents and other intellectual property rights
that may issue thereon in any and all countries, whether during or subsequent to
the term of this Agreement, together with the right to file, in your name or in
the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”).  You will, at any time during and
subsequent to the term of this Agreement, make such Applications, sign such
papers, take all rightful oaths, and perform all acts as may be requested from
time to time by the Company with respect to the Inventions and the underlying
intellectual property.  You will also execute assignments to the Company (or its
designee or assigns) of the Applications, and give the Company and its attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions and the underlying intellectual property for its benefit, all without
additional compensation to you from the Company, but entirely at the Company’s
expense.

(2)In addition, the Inventions will be deemed “work made for hire,” as such term
is defined under the copyright law of the United States, on behalf of the
Company and you agree that the Company (or its designees or assigns) will be the
sole owner of the Inventions, and all underlying rights therein, in all media
now known or hereinafter devised, throughout the universe and in perpetuity
without any further obligations or compensation to you.  If the Inventions, or
any portion thereof, are deemed not to be “work made for hire,” you hereby
irrevocably convey, transfer, assign and deliver to the Company (or its
designees or assigns), all rights, titles and interests in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions and the underlying intellectual property, including without
limitation, (A) all of your rights, titles and interests in the copyrights (and
all renewals, revivals and extensions thereof) related to the Inventions and the
underlying intellectual property; (B) all rights of any kind or any nature now
or hereafter recognized, including

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 9

without limitation, the unrestricted right to make modifications, adaptations
and revisions to the Inventions, to exploit and allow others to exploit the
Inventions and the underlying intellectual property; and (C) all rights to sue
at law or in equity for any infringement, or other unauthorized use or conduct
in derogation of the Inventions, known or unknown, prior to the date hereof,
including without limitation the right to receive all proceeds and damages
therefrom.  In addition, you hereby waive any so-called “moral rights” with
respect to the Inventions.  You hereby waive any and all currently existing and
future monetary rights in and to the Inventions and all patents and other
intellectual property rights that may issue thereon, including, without
limitation, any rights that would otherwise accrue to your benefit by virtue of
you being an employee of or other service provider to the Company.

(3)To the extent that you are unable to assign any of your right, title or
interest in any Invention under applicable law, for any such Invention and the
underlying intellectual property rights, you hereby grant to the Company (or its
designees or assigns) an exclusive, irrevocable, perpetual, transferable,
worldwide, fully paid license to such Invention and the underlying intellectual
property, with the right to sublicense, use, modify, create derivative works and
otherwise fully exploit such Invention and the underlying intellectual property,
to assign this license and to exercise all rights and incidents of ownership of
the Invention.

(4)To the extent that any of the Inventions are derived by, or require use by
the Company of, any works, Inventions, or other intellectual property rights
that you own, which are not assigned hereby, you hereby grant to the Company an
irrevocable, perpetual, transferable, worldwide, non-exclusive, royalty free
license, with the right to sublicense, use, modify and create derivative works
using such works, Inventions or other intellectual property rights, but only to
the extent necessary to permit the Company (or its designees or assigns) to
fully realize their ownership rights in the Inventions.

(h)Cooperation.  Upon the receipt of notice from the Company (including outside
counsel), you agree that while employed by the Company or any member of the
Novocure Group and for a reasonable period thereafter, you will respond and
provide information with regard to matters in which you have knowledge as a
result of your employment with the Company, and will provide reasonable
assistance to the Novocure Group and its representatives in defense of any
claims that may be made against the Novocure Group, and will assist the Novocure
Group in the prosecution of any claims that may be made by the Novocure Group,
to the extent that such claims may relate to the period of your employment with
the Company (or any predecessor) and were within your knowledge.  You agree to
promptly inform the Company if you become aware of any lawsuits involving such
claims that may be filed or threatened against the Novocure Group.  You also
agree to promptly inform the Company (to the extent you are legally permitted to
do so) if you are asked to assist in any investigation of the Novocure Group (or
their actions), regardless of whether a lawsuit or other proceeding has then
been filed against the Novocure Group with respect to such investigation, and
will not do so unless legally required.

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 10

(i)Return of Property.  On the date of the termination of your employment with
the Company for any reason (or at any time prior thereto at the Company’s
request), you will return all property belonging to the Novocure Group
(including, but not limited to, any Novocure Group provided laptops, computers,
cell phones, wireless electronic mail devices or other equipment, or documents
and property belonging to the Novocure Group, but not your personal rolodex to
the extent it contains only contact information).

(j)Injunctive Relief.  It is further expressly agreed that the Company will or
would suffer irreparable injury if you were to violate the provisions of this
Section 7 and that the Novocure Group would by reason of such violation be
entitled to injunctive relief in a court of appropriate jurisdiction and you
further consent and stipulate to the entry of such injunctive relief in such
court prohibiting you from violating the provisions of this Section 7.

(k)Survival of Provisions.  The obligations contained in this Section 7 will
survive the termination of your employment with the Company or any member of the
Novocure Group and will be fully enforceable thereafter.  If it is determined by
a court of competent jurisdiction in any state that any restriction in this
Section 7 is excessive in duration or scope or extends for too long a period of
time or over too great a range of activities or in too broad a geographic area
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state or jurisdiction.

8.Representation.  You represent and warrant that your execution and delivery of
this Agreement and your performing the contemplated services does not and will
not conflict with or result in any breach or default under any agreement,
contract or arrangement which you are a party to or violate any other legal
restriction, nor will any member of the Novocure Group knowingly request or
require you to take any action that would violate any prior agreement, contract
or arrangement of which the Company has been made aware on or prior to the date
of this Agreement.

9.Assignment.  Notwithstanding anything else herein, this Agreement is personal
to you and neither the Agreement nor any rights hereunder may be assigned by
you.  The Company may assign the Agreement to an affiliate or to any acquiror of
all or substantially all of the assets of the Company or otherwise to any person
in connection with a Change in Control.  This Agreement will inure to the
benefit of and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assignees of the parties.

10.Arbitration.  You agree that all disputes and controversies arising under or
in connection with this Agreement, other than seeking injunctive or other
equitable relief under Section 7(j), will be settled by arbitration conducted
before one (1) arbitrator mutually agreed to by the Company and you, sitting in
New York, New York or such other location agreed to by you and the Company, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect; provided, however, that if
the Company and you are unable to agree on a single arbitrator within thirty
(30) days of the demand

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 11

by another party for arbitration, an arbitrator will be designated by the New
York Office of the American Arbitration Association.  The determination of the
arbitrator will be final and binding on you and the Novocure Group.  Judgment
may be entered on the award of the arbitrator in any court having proper
jurisdiction.  Each party will bear their own expenses of such arbitration,
provided, however, if you are the prevailing party in a material claim in
dispute in the arbitration, the Company will pay reasonable attorney’s fees
incurred by you in connection with such arbitration.

11.Taxes.

(a)Withholding Taxes.  The Company may withhold from any and all amounts payable
to you such federal, state and local taxes as may be required to be withheld
pursuant to any applicable laws or regulations.

(b)Parachute Payments.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that receipt of all
payments or distributions by the Company or its affiliates in the nature of
compensation to or for your benefit, whether paid or payable pursuant to this
Agreement or otherwise, would subject you to the excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), the amount of
“parachute payments” (within the meaning of Section 280G of the Code) paid or
payable pursuant to this Agreement (the “Agreement Payments”) shall be reduced
to the greatest amount of Agreement Payments that can be paid that would not
result in the imposition of the excise tax under Section 4999 of the Code (the
“Reduced Amount”) only if it is determined that you would be better-off, on a
net after-tax basis, if the Agreement Payments were reduced to the Reduced
Amount.  All determinations required to be made under this Section 11(b) shall
be made by an independent accounting firm (the “Accounting Firm”), and all fees
and expenses of the Accounting firm shall be borne solely by the Company.  The
Accounting Firm shall provide detailed supporting calculations to both the
Company and to you, and absent manifest error, shall be binding upon the Company
and you.

(c)Code Section 409A.

(1)The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith or exempt therefrom.  For purposes of Section 409A, your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(2)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 12

termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  If you are deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is specified herein
as subject to this Section or is otherwise considered “deferred compensation”
under Section 409A (whether under this Agreement, any other plan, program,
payroll practice or any equity grant) and is due upon your separation from
service, such payment or benefit shall not be made or provided until the date
which is the earlier of (A) the expiration of the six (6)-month period measured
from the date of your “separation from service,” and (B) the date of your death
(the “Delay Period”) and this Agreement and each such plan, program, payroll
practice or equity grant shall hereby be deemed amended accordingly.  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 11(c) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to you in a lump sum on the first business day of the Delay Period, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(3)All expenses or other reimbursements paid pursuant to Sections 5(b) or 5(d)
hereof or otherwise hereunder that are taxable income to you shall in no event
be paid later than the end of the calendar year next following the calendar year
in which you incur such expense or pays such related tax.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred.

12.Governing Law.  This Agreement will be governed by, and construed under and
in accordance with, the internal laws of the State of New York, without
reference to rules relating to conflicts of laws.

13.Entire Agreement; Amendments.  This Agreement and the agreements referenced
herein contain the entire agreement of the parties relating to the subject
matter hereof, and supersede in their entirety any and, except as specifically
set forth in Section 19 below, all prior agreements, understandings or
representations relating to the subject matter hereof, and upon the Effective
Date, this Agreement shall supersede the Prior Agreement in its entirety.  No

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 13

amendments, alterations or modifications of this Agreement will be valid unless
made in writing and signed by the parties hereto.  To the extent implied herein,
the applicable provisions of this Agreement shall survive any termination of
your employment.

14.Section Headings.  The section headings used in this Agreement are included
solely for convenience and will not affect, or be used in connection with, the
interpretation of this Agreement.

15.Severability; Waiver.  The provisions of this Agreement will be deemed
severable and the invalidity of unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.  No
failure to exercise, delay in exercising, or single or partial exercise of any
right, power or remedy by either party, and no course of dealing between the
parties, shall constitute a waiver of, or shall preclude any other or further
exercise of, any right, power or remedy.

16.Counterparts.  This Agreement may be executed in several counterparts
(including via facsimile), each of which will be deemed to be an original but
all of which together will constitute one and the same instruments.

17.Compensation Recovery.  Any amounts paid pursuant to this Agreement shall be
subject to recoupment in accordance with any clawback policy that Parent and/or
the Company has adopted, adopts or is otherwise required by law to adopt,
whether pursuant to the listing standards of any national securities exchange or
association on which the Parent’s securities are listed, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and/or other applicable law.

18.Notices.  All notices, consents or other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered personally or one business day after being sent
by a nationally recognized overnight delivery service, charges prepaid.  Notices
also may be given by facsimile or electronically via PDF and shall be effective
on the date transmitted if confirmed within 48 hours thereafter by a signed
original sent in the manner provided in the preceding sentence.  Notice to you
shall be sent to your most recent address on file with the Company.  Notice to
the Company shall be sent to its address set forth on the first page
hereto.  Either party may change its address for notice and the address to which
copies must be sent by giving notice of the new addresses to the other party in
accordance with this Section 18, provided, however, that any such change of
address notice shall not be effective unless and until received.

19.Indemnification; Directors and Officers Liability Insurance.  In addition to
any rights to indemnification to which you may be entitled under the Company’s
and/or Parent’s certificate of incorporation, articles of association and/or
bylaws, the Company and/or Parent (as applicable) shall indemnify you at all
times during and after your employment terminates for any reason to the maximum
extent permitted under applicable law, including its provisions regarding
advancement of costs and attorneys’ fees, in connection with any action, suit,
investigation or proceeding based in whole or in part upon your actions,
inaction, or status as an employee, officer, or director of any member of the
Novocure Group, except to the extent it is finally

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 14

determined by a court of competent jurisdiction that you are either not entitled
to indemnification hereunder or otherwise or that any such action or inaction by
you that gave rise to any such action, suit, investigation or proceeding arose
out of your own gross negligence, willful misconduct or fraud.  The Company
and/or Parent shall maintain directors and officers liability insurance in
commercially reasonable amounts (as reasonably determined by the Board or the
board of directors of the Company (as applicable)), and you shall be covered
under such insurance to the same extent as any other senior executives of the
Parent, the Company and/or the Novocure Group, both during employment and
thereafter while potential liability exists.  Notwithstanding the foregoing,
nothing in this Agreement is intended to expand or limit any right to
indemnification and/or coverage under applicable directors and officers
liability insurance to which you were entitled immediately prior to the
Effective Date, including, without limitation, pursuant to that certain
Indemnification Agreement between you and the Parent, dated as of March 17,
2016, which shall remain in full force and effect pursuant to its terms.

[Remainder of page intentionally blank]

 



--------------------------------------------------------------------------------

Mr. Doyle
May 11, 2016
Page 15

We hope that you find the foregoing terms and conditions acceptable.  You may
indicate your agreement with the terms and conditions set forth in this
Agreement by signing the enclosed duplicate original of this Agreement and
returning it to me.

We look forward to your employment with the Company.

Very truly yours,

NOVOCURE USA LLC

By:  /s/ Asaf Danziger
Name:  Asaf Danziger
Title:  CEO
Dated:  May 11, 2016

Accepted and Agreed:

/s/ William F. Doyle
William F. Doyle
Dated:  May 11, 2016

 

 

 



--------------------------------------------------------------------------------

 

Exhibit A

Permitted Outside Activities

For-Profit

Managing Member, WFD Ventures LLC

Member of the Board of Directors of Qualgenix, LLC

Services to Pershing Square Capital Management L.P.

Services to Table Management L.P.

Services to Blink Health

 

Not-for-Profit

Dean’s Board of Advisors, Harvard Business School

MIT Corporation, Dean for Undergraduate Education Visiting Committee

Pershing Square Foundation/Pershing Square Sohn Cancer Research Alliance


 



--------------------------------------------------------------------------------

 

 

Exhibit B

RELEASE AGREEMENT

This RELEASE AGREEMENT (“Agreement”) made this [ ], [ ] (the “Effective Date”),
between Novocure USA LLC (including its successors and assigns, the “Company”),
and William F. Doyle (the “Executive”).

1.Release.

a.In consideration of the amounts to be paid by the Company pursuant to the
employment letter agreement, dated as of [●], 2016 (the “Employment
Agreement”),  Executive, on behalf of himself and his heirs, executors,
devisees, successors and assigns, knowingly and voluntarily releases, remises,
and forever discharges the Company and its parent company, subsidiaries and
affiliates, together with each of their current and former principals, officers,
directors, shareholders, agents, representatives and employees, and each of
their heirs, executors, successors and assigns (collectively, the “Releasees”),
from any and all debts, demands, actions, causes of action, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which Executive
ever had, now has, or may hereafter claim to have against the Releasees by
reason of any matter or cause whatsoever arising from the beginning of time to
the time he signs this Agreement arising out of his employment by, or
termination from employment by, the Company or the Novocure Group (the “General
Release”).  References herein to the “Novocure Group” shall mean and refer to,
collectively, the Company, Novocure Limited, a Jersey (Channel Islands)
corporation and their respective direct and indirect subsidiaries and
affiliates.  This General Release of Claims shall apply to any Claim of any
type, including, without limitation, any and all Claims of any type that
Executive may have arising under the common law, under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act of 1967, the Family and
Medical Leave Act of 1993, the Employee Retirement Income Security Act of 1974,
the Sarbanes-Oxley Act of 2002, each as amended, and any other federal, state or
local statutes, regulations, ordinances or common law, or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and Executive and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of Executive’s employment relationship, or the termination of his
employment, with the Company.

b.For the purpose of implementing a full and complete release, Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which Executive or his heirs, executors, devisees, successors and assigns
may have and which Executive does not now know or suspect to exist in his favor
against the Releasees, from the beginning of time until the time he signs this
Agreement, and this Agreement extinguishes those claims.

c.In consideration of the promises of the Company set forth in the Employment
Agreement, Executive hereby releases and discharges the Releasees from any and

 



--------------------------------------------------------------------------------

 

all Claims that Executive may have against the Releasees arising under the Age
Discrimination Employment Act of 1967, as amended, and the applicable rules and
regulations promulgated thereunder (“ADEA”).  Executive acknowledges that he
understands that the ADEA is a federal statute that prohibits discrimination on
the basis of age in employment, benefits and benefit plans.  Executive also
understands that, by signing this Agreement, he is waiving all Claims against
any and all of the Releasees. 

d.Except as provided in Section 6 of the Employment Agreement, Executive
acknowledges and agrees that the Company has fully satisfied any and all
obligations owed to him arising out of his employment with or termination from
the Company, and no further sums or benefits are owed to him by the Company or
by any of the other Releasees at any time.

e.Excluded from this General Release are any claims which cannot be waived by
law in a private agreement between employer and employee, including but not
limited to, the right to enforce this Agreement or the Employment Agreement and
recover for any breach of it and the right to file a charge with or participate
in an investigation conducted by the Equal Employment Opportunity Commission
(“EEOC”) or state or local fair employment practices agency.  Executive,
however, waives any right to any monetary recovery or other relief should the
EEOC or any other agency pursue a claim on his behalf.  Additionally, this
General Release does not waive any right Executive may have (i) to accrued and
vested benefits or benefits otherwise due (other than severance, termination or
change in control benefits) under any employee benefit plan of the Company or
(ii) to coverage and/or indemnification by the Company pursuant to any
directors’ and officers’ liability insurance coverage of the Company or pursuant
to the organizational or governance documents of the Company.

2.Consultation with Attorney; Voluntary Agreement.  The Company advises
Executive to consult with an attorney of his choosing prior to signing this
Agreement.  Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement and, specifically, the General
Release in Section 1 above, with an attorney.  Executive also understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 1 above.  Executive acknowledges and agrees that the payments
to be made to Executive pursuant to the Employment Agreement are sufficient
consideration to require him to abide with his obligations under this Agreement,
including but not limited to the General Release set forth in Section
1.  Executive represents that he has read this Agreement, including the General
Release set forth in Section 1, and understands its terms and that he enters
into this Agreement freely, voluntarily, and without coercion.

3.Effective Date; Revocation.  Executive acknowledges and represents that he has
been given [twenty-one (21)/forty-five (45)]1 days during which to review and
consider the provisions of this Agreement and, specifically, the General Release
set forth in Section 1 above.  Executive further acknowledges and represents
that he has been advised by the Company that he has the right to revoke this
Agreement for a period of seven (7) days after signing it.  Executive
acknowledges and agrees that, if he wishes to revoke this Agreement, he must do
so in a writing, signed by him and received by the Company no later than 5:00
p.m. Eastern Time on the seventh (7th) day of the revocation period.  If no such
revocation occurs, the General Release and this

 

1 

Consideration period to be determined at time of termination.

 



--------------------------------------------------------------------------------

 

Agreement shall become effective on the eighth (8th) day following his execution
of this Agreement. 

4.Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.

5.Governing Law.  This Agreement and any other document or instrument delivered
pursuant hereto, and all claims or causes of action that may be based upon,
arise out of or relate to this Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of [New York],
without reference to rules relating to conflicts of laws.

6.Entire Agreement.  This Agreement, the Employment Agreement and the other
agreements referred to in the Employment Agreement constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties.  Executive acknowledges and agrees that he
is not relying on any representations or promises by any representative of the
Company concerning the meaning of any aspect of this Agreement.

7.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

NOVOCURE USA LLC

 

By:


Name:
Title:

EXECUTIVE

 

By:


Name:  William F. Doyle
Dated:

 

